

116 HR 5177 IH: Homeless Youth Menstrual Product Access Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5177IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mrs. Beatty (for herself, Ms. Meng, Ms. Wilson of Florida, Mr. Cohen, Mrs. Dingell, Ms. Clarke of New York, Ms. Norton, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Runaway and Homeless Youth Act to permit services provided by grant recipients to
			 include provision of sanitary napkins and tampons.
	
 1.Short titleThis Act may be cited as the Homeless Youth Menstrual Product Access Act of 2019. 2.AmendmentSection 311(a)(2)(C) of the Runaway and Homeless Youth Act (42 U.S.C. 11211(a)(2)(C)) is amended—
 (1)in clause (iii) by striking and at the end; (2)in clause (iv) by striking the period at the end; and
 (3)by adding at the end the following:  (v)provision of sanitary napkins and tampons that conform to applicable industry standards..
			